 

EXHIBIT 10(iii)(k)

 

Exxon Mobil Corporation

Provisions for Annuitant Cash Unit Agreements

November 27, 2002

 

1. Effective Date and Credit of Units. If Grantee completes, signs, and returns
the signature page of this Agreement to Exxon Mobil Corporation (the
“Corporation”) in Dallas County, Texas, U.S.A. on or before March 14, 2003, this
Agreement will become effective the date the Corporation receives and accepts
this Agreement in Dallas County, Texas, U.S.A. After this Agreement becomes
effective, the Corporation will credit to Grantee the number of units specified
on the signature page of this Agreement. Subject to the terms and conditions of
this Agreement, each unit will entitle Grantee to receive in settlement of the
unit an amount in cash equal to the fair market value of one share of the
Corporation’s common stock as described in paragraph 9.

 

2. Conditions. The units will be subject to the provisions of this Agreement and
to such regulations and requirements as the Corporation may establish from time
to time. The units will only be credited to Grantee on the condition that
Grantee accepts such provisions, regulations, and requirements.

 

3. Restrictions and Risk of Forfeiture. During the applicable restricted periods
specified in paragraph 4 of this Agreement,

 

(a) the units under restriction may not be sold, assigned, transferred, pledged,
or otherwise disposed of or encumbered, and any attempt to do so will be null
and void; and

 

(b) the units under restriction may be forfeited as provided in paragraph 6.

 

4. Restricted Periods. The restricted periods will commence when the units are
credited to Grantee and, unless the units have been forfeited earlier under
paragraph 6, will expire as follows:

 

(a) with respect to 50% of the units, on November 27, 2007; and

 

(b) with respect to the remaining units, on November 27, 2012;

 

except that

 

(c) the restricted periods will automatically expire with respect to all units
on the death of Grantee.



--------------------------------------------------------------------------------

 

5. No Obligation to Credit Units. The Corporation will have no obligation to
credit any units and will have no other obligation to Grantee with respect to
the subject matter of this Agreement if Grantee fails to complete, sign, and
return this Agreement on or before March 14, 2003. In addition, whether or not
Grantee has completed, signed, and returned this Agreement, the Corporation will
have no obligation to credit any units and will have no other obligation to
Grantee with respect to the subject matter of this Agreement if, before the
units are credited Grantee is determined to have engaged in detrimental
activity. In this Agreement, “detrimental activity” means activity that is
determined in individual cases by the Board Compensation Committee or the
Chairman of the Board of the Corporation to be detrimental to the interests of
the Corporation or any affiliate.

 

6. Forfeiture of Units After Crediting. Until the applicable restricted period
specified in paragraph 4 has expired, the units subject to restriction will be
forfeited or subject to forfeiture in the following circumstances:

 

(a) Detrimental activity. If Grantee is determined to have engaged in
detrimental activity, all units for which the applicable restricted periods have
not expired will be automatically forfeited as of the date of such
determination.

 

(b) Attempted transfer. The units are subject to forfeiture in the discretion of
the Corporation if Grantee attempts to sell, assign, transfer, pledge, or
otherwise dispose of or encumber them during the applicable restricted periods.

 

7. Taxes. Notwithstanding the restrictions on transfer that otherwise apply, the
Corporation in its sole discretion may withhold units, or cash otherwise payable
in settlement of units, either at the time of crediting, at the time of
settlement, or at any other time in order to satisfy any required withholding,
social security, and similar taxes and contributions (collectively, “required
taxes”). If the Corporation does not withhold units or cash to satisfy required
taxes, in the alternative the Corporation may require Grantee and Grantee will
deposit with the Corporation cash in an amount determined by the Corporation to
be necessary to satisfy required taxes. Notwithstanding any other provision of
this Agreement, the Corporation will be under no obligation to credit units or
to pay cash to Grantee in settlement of any units if Grantee fails timely to
deposit such amount with the Corporation. The Corporation in its sole discretion
may also withhold any required taxes from dividend equivalents payable on the
units.

 

8. Form of Units; No Shareholder Status. The units will be represented by
book-entry credits in records maintained by or on behalf of the Corporation.
Units will be unfunded, unsecured promises by the Corporation to pay cash in the
future upon the terms and subject to the conditions of this Agreement. Grantee
will not be a shareholder of the Corporation with respect to units.

 

-2-



--------------------------------------------------------------------------------

 

9. Settlement of Units. If and when the applicable restricted period expires
with respect to any units, the Corporation will pay to or for the account of
Grantee promptly after such expiration an amount in cash equal to the fair
market value of one share of the Corporation’s common stock on the expiration
date, net of required taxes in accordance with paragraph 7. Fair market value of
shares will be determined and payments will be made in accordance with the
procedures of the Corporation in effect at the time. Units will only be settled
in cash.

 

10. Dividend Equivalents. During the applicable restricted periods, the
Corporation will pay to Grantee cash with respect to each credited unit
corresponding in amount, currency, and timing to cash dividends that would be
payable with respect to an outstanding share of the Corporation’s common stock.

 

11. Change in Capitalization. If during the applicable restricted periods a
stock split, stock dividend, or other relevant change in capitalization of the
Corporation occurs, the Corporation will make such adjustments in the number of
units credited to Grantee, or in the number and type of securities used in
determining the cash settlement value of units or dividend equivalent amounts,
as the Corporation may determine to be appropriate.

 

12. Limits on the Corporation’s Obligations. Notwithstanding anything else
contained in this Agreement, under no circumstances will the Corporation be
required to credit any units or make any payments in settlement of units if
doing so would violate any law or listing requirement that the Corporation
determines to be applicable.

 

13. Addresses for Communications. To facilitate communications regarding this
Agreement, Grantee will provide Grantee’s current mailing and email addresses on
the signature page of this Agreement and agrees to notify the Corporation
promptly of changes in such information in the future. Communications to the
Corporation in connection with this Agreement should be directed to the
Incentive Processing Office at the address given on the signature page of this
Agreement, or to such other address as the Corporation may designate by further
notice to Grantee.

 

14. Governing Law and Consent to Jurisdiction. This Agreement is governed by the
laws of the State of New York without regard to any conflict of law rules. Any
dispute arising out of or relating to the Agreement may be resolved in any state
or federal court located within Dallas County, Texas, U.S.A. Grantee accepts
that venue and submits to the personal jurisdiction of any such court.
Similarly, the Corporation accepts such venue and submits to such jurisdiction.

 

15. Entire Agreement. This Agreement constitutes the entire understanding
between Grantee and the Corporation with respect to the subject matter of this
Agreement. This Agreement is not governed by or subject to the provisions of the
Corporation’s 1993 Incentive Program or Short Term Incentive Program.

 

-3-